Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Change of Examiner
Your Examiner has changed. All future correspondence should be directed to Examiner Lori Kay Mattison in Art Unit 1619.

Claim Status
Applicant’s claim amendments and arguments in the response filed 29 October 2020 are acknowledged.
Claims 1-3 & 5-13 are pending. 
Claims 11-13 are new.
Claim 4 is cancelled.
Claims 1 & 5 are amended. 
Claims 1-3 & 5-13 are under consideration.
This action contains new grounds of rejection not necessitated by amendment, accordingly this action is NON-FINAL. 




New Objections
Claim Objections
Claims 1, 6, 11 and 12 are objected to because of the following informalities: Claims 1, 11 and 12 have improper grammar. Delete “an” from “an antioxidant activity” in line 5 in EACH of claims 1, 11 and 12.  The claims should read “one compound with antioxidant activity…” Claim 12 also contains an unnecessary article in the last line. Delete the “the” before L-acetyl; the claim should read “(or thioctic acid), and L-acetyl cysteine.”
Claim 6 ultimately depends from claim 1 which recites “at least one compound with antioxidant activity…” (emphasis added). The claim 6, lines 2-3, recitation of “the antioxidant compound... selected from quercetin and rutin” should read “the antioxidant compound... selected from quercetin, rutin and mixtures thereof ” to be consistent and reflective of the “one or more” (emphasis added). Claim 12, line 5, recites “at least one compound with antioxidant activity” (emphasis added). Claim 12, lines 7-8 should recite “the group consisting of polyphenols…L-acetyl cysteine and mixtures thereof” to be reflective of “the at least one compound” (emphasis added). 
Applicant is advised that should claim 1 be found allowable, new claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Appropriate correction is required.

New & Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains an indefinite Markush group, requiring selection from an open group because it uses the term “comprising.” Claim language defined by a Markush grouping requires selection from a closed group “consisting of” the alternative members. Id. at 1280, 67 USPQ2d at 1196. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. 
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5-7 ultimately depend from claim 1. Claim 1 recites “at least one compound with antioxidant activity…” which encompasses multiple compounds with of antioxidant activity (emphasis added). However, claim 5 recites “the compound with antioxidant activity is selected from the group consisting of polyphenols, alpha-lipoic acid, and L-acetylcysteine”; thereby it is unclear whether “the compound with antioxidant activity” is reflective of one, more than one, or all the compounds with antioxidant activity must fall within the group of “polyphenols, alpha-lipoic acid, and L-acetylcysteine” (emphasis added). Applicant may wish to consider whether a recitation of “wherein the at least one compound with antioxidant activity is selected from the group consisting of polyphenols, alpha-lipoic acid, and L-acetylcysteine”;” would obviate the rejection. The analysis is the same for claims 6, line 2; and claim 7, line 2. 
Claim 12 recites “at least one compound with antioxidant activity…” which encompasses multiple compounds with antioxidant activity (emphasis added). Claim 12, line 7, improperly refers back to the “at least one compound” by reciting “wherein the antioxidant activity is selected from…polyphenols, alpha-lipoic acid… and L-acetyl cysteine” (emphasis added).  The structure of the claim should be such that compounds have activity versus the activity having compounds. The “at least one” issue is also present. Consider whether a recitation of “wherein the at least one compound with antioxidant activity is selected from the group….” is reflective of Applicant’s invention and corrects these issues.
Claim 13 depends from claim 12 and recites “the antioxidant compound comprises a polyphenol which is selected from one of polydatin… and rutin” (emphasis added). Thereby, it is unclear whether one, more than one, or all antioxidant compounds must comprise “a polyphenol which is selected from….” Applicant may wish to consider whether a recitation of “wherein the at least one antioxidant compound comprises…” would obviate rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 5.  Claim 5 is a closed group, recited “selected from the group comprising polyphenols…and L-acetylcysteine.” Claim 6 fails to limit claim 5 by reopening the group by reciting “the antioxidant compound is or comprises a polyphenol…” (emphasis added).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 5, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20110171313, 7/14/2011; later patented as US 8470373; cited in Applicant IDS) in view of Sima (Diabetes Care 28:96–101, 2005; cited in Applicant IDS).
With regard to claims 1, 2, 9, 11 & 12, Del Valle teaches a pharmaceutical composition comprising PEA (abstract). Del Valle teaches that the composition is used for treating neuropathic pain (paragraph 117). The amount of PEA taught to be useful by Del Valle is 50 mg-1000 mg per day (paragraph 99). Del Valle also teaches that it is useful to include an antioxidant with PEA (paragraph 100), where the antioxidant is included at 13.33% relative to the amount of PEA (see Example 4 of Del Valle), which renders obvious an antioxidant content of 0.64-6.67% when considering the content of PEA given above.
Del Valle does not teach that the composition comprises L-acetylcarnitine or its amount. 
Sima teaches that L-acetylcarnitine is used for treating neuropathic pain (abstract and left column of page 89). The amount of L-acetylcarnitine taught to be useful by Sima is 1000 mg per day (abstract). Thus, a composition comprising these two components would contain 4.73-46.88% PEA and 46.9-94.7% L-acetylcarnitine (when a compound with antioxidant activity is present in an amount of 13.33% relative to the amount of PEA), which renders obvious the ranges in the claims. It would have therefore been obvious to one of ordinary skill in the art at the time of filing to combine the L-acetylcarnitine with the PEA for treatment of neuropathic pain because they are independently taught to be useful for treating neuropathic pain. See MPEP 21440.06: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been 
With regard to claim 2, the PEA is in ultra-micronized form (Del Valle, paragraph 87) with a particle size of less than 6 microns (Claim 2).
With regard to claims 5, 6, 12 & 13, the antioxidant is quercetin, resveratrol, polydatin, or luteolin (Del Valle, paragraph 100).
With regard to claim 8, "for oral or buccal use" is considered to be an intended use of the composition that does not establish a difference in structure relative to the prior art. Alternatively, the composition is for oral use (paragraphs 57 and 58 of Del Valle).
With regard to claim 9, the recited diseases are considered to be intended uses of the composition that do not structurally distinguish it from the prior art. Alternatively, as described above, the composition is for use in the treatment of neuropathic pain, i.e., a painful peripheral neuropathy.
With regard to claim 10, the limitation “for human or veterinary use" is considered to be an intended use of the composition that does not structurally distinguish it from the prior art. Alternatively, Della Valle teaches that the composition is for human or veterinary use (abstract).

Claims 1-3, 5, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20110171313, 7/14/2011; later patented as US 8470373; cited in Applicant IDS) in view of Sima (Diabetes Care 28:96–101, 2005; cited in Applicant IDS) as applied to claims 1, 2, 5, 6, and 8-13 above, and further in view of Howard (US 5973004, 10/26/1999; cited in Applicant IDS).
The teachings of Della Valle and Sima are described above.

Howard teaches it is useful to deliver L-acetylcarnitine orally as a powder (column 6, lines 1-16), i.e., in a finely pulverized form. 
It would have therefore been obvious to one of ordinary skill in the art at the time of filing to prepare the L-acetylcarnitine in the composition of Della Valle and Sima in a finely pulverized form, because it is useful to deliver L-acetylcarnitine orally as taught by Howard. The ordinary skilled artisan would have been motivated to do, with an expectation of success, in order to orally administer L-acetylcarnitine.

Claim 1, 2 & 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle (US 20110171313, 7/14/2011; later patented as US 8470373; cited in Applicant IDS) in view of Sima (Diabetes Care 28:96–101, 2005; cited in Applicant IDS) as applied to claims 1, 2, 5, 6, and 8-13 above, and further in view of Comelli (US 6548550, 4/15/2003; cited in Applicant IDS).
The teachings of Della Valle and Sima are described above.
Neither Della Valle nor Sima teach the PEA is co-micronized with the antioxidant.
Comelli teaches ultra-micronization of PEA to the size range described by Della Valle results in improved absorption of the drug because of the extreme fineness of the particles (column 5, lines 10-16). Comelli also teaches the PEA can be co-micronized with other components of a composition (column 4, lines 42-45).
It would have therefore been obvious to one of ordinary skill in the art at the time of filing to also ultra-micronize the antioxidant and/or the L-acetylcarnitine in the composition of Della Valle and Sima to provide a similar increase in absorption for the other active components 



Response to Arguments
Applicant argues claim 1 has been amended to incorporate the subject matter of original claim 4; this amendment more particularly specifies the weight percentages of both PEA and LAC contained in the pharmaceutical composition (reply, pg. 5).
	Applicant’s argument is not persuasive. The claimed pharmaceutical composition, including the recited amounts of PEA and LAC, are rendered obvious by the pharmaceutical composition suggested by the combined teachings of Della Valle and Sima.

Applicant argues synergy between PEA and LAC does occur over a wide range, even at doses of 100 mg/kg (reply, pg. 5-6).
This is not persuasive. The data provided to do not appear to be commensurate with the claims. The claims recite the amount of reagents present in the formulation by weight percent of the pharmaceutical composition. The data presented and argued is a dose with the active reagents present in mg/kg.  It is unclear how the mg/kg data correspond to the claimed pharmaceutical 
Applicant argues the experiments presented by Figures 3(a) and 3(b) compare “the separate administration of PEA and LAC (which is outside the scope of the presently claimed invention) with the administration of a single composition of both PEA and LAC (which is covered by the presently claimed invention)” (reply, pg. 6-7).
This is not persuasive. The experimental design depicted in Figure 3(a) is:

    PNG
    media_image1.png
    109
    388
    media_image1.png
    Greyscale
 .  The experimental design depicted in Figure 3(b):

    PNG
    media_image2.png
    119
    400
    media_image2.png
    Greyscale

No data is presented for the paw volume (ml) or paw withdrawal latency with PEA as the sole active agent or PEA + CAR. Since no data is presented, it is impossible to determine whether greater than an additive effect is present. Further only one mixture of PEA + LAC was examined (i.e. 1:1; 5 mg/kg) while the claims recites a range for each of these reagents. The claims do not recite any reagents present in a ratio. Lastly, it is unclear as to how this dosage scheme, and its results, correlate with the claimed composition.

Applicant argues the Figure 1 and the Della Valle declaration shows “that LAC 10 mg/kg and PEA-um 5 mg/kg, administered separately, do not substantially cause alleviation of the neuropathic pain; indeed, the mean values reported in the table are close to the values obtained for the vehicle. Conversely, the administration of the composition of both PEA-um 5 mg/kg+ LAC 10 mg/kg is effective and causes a very high decrease of the neuropathic pain. The fact that LAC 10 mg/kg and PEA-um 5 mg/kg alone are substantially inactive, whereas the composition thereof is revealed to be highly active, in fact, proves a synergy between the two compounds when combined with one another and administer as a composition” (emphasis original; pg. 7-8).
This is not persuasive. To reiterate, the claimed composition is rendered obvious by the combined teachings of De Valle and Sima. Applicant does not explain how the dosage scheme presented in Figure 1 correlates to the amounts recited for the pharmaceutical composition by the claims. “Applicants have burden of explaining proffered data” (MPEP 716.02 (b). II. Lastly only ONE amount of PEA and ONE amount of LAC was examined. It is 5 mg/kg PEA + 10 mg/kg LAC.  The claims recite a range of amounts for these reagents.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/NICOLE P BABSON/Primary Examiner, Art Unit 1619